Citation Nr: 9918939	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Meniere's disease.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968 and from March 1968 to July 1971.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

The veteran filed a claim for service connection for 
Meniere's disease in 1984.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied the claim in 
February 1985.  The Board, in its February 1997 remand, 
construed a March 1991 letter from the veteran as an 
application to reopen a claim for service connection for 
Meniere's disease.  In October 1997, the RO denied the claim, 
and the veteran appealed this issue to the Board.

The veteran applied for an increased rating for his 
service-connected PTSD in June 1992.  The RO denied a 
disability rating greater than 30 percent for PTSD in 
December 1993, and the veteran appealed, presenting testimony 
during a hearing which was held at the RO in September 1995.  
In February 1997, the Board remanded the claim to the RO.  In 
October 1997, the RO increased the veteran's disability 
rating to 50 percent, effective from June 11, 1997.  In June 
1998, the Board bifurcated the claim, granted a 50 percent 
rating for PTSD for the period of the claim prior to June 11, 
1997, and remanded the claim with respect to the matter of 
the appropriate level of compensation to be assigned from 
June 11, 1997, onward.  At that time, the Board determined 
that the veteran was not entitled to a rating higher than 50 
percent prior to June 11, 1997.  Consequently, this issue is 
not before the Board at this time. 

The veteran applied for a total rating based upon individual 
unemployability due to service-connected disabilities in 
September 1997.  The RO denied the claim in October 1997, and 
the veteran appealed this issue to the Board.  


FINDINGS OF FACT

1.  The RO denied service connection for Meniere's disease in 
February 1985 and notified the veteran of its decision and of 
his right to appeal it within one year thereof at that time.  
The veteran commenced an appeal of that decision, but 
withdrew the appeal in June 1986.

2.  Prior to the current application to reopen, the RO most 
recently declined to reopen the claim in March 1989, after 
the veteran failed to report for a VA examination.  The 
veteran was notified of the RO's decision and of his right to 
appeal it within one year thereof, but no timely appeal was 
filed.  

3.  The evidence received since March 1989 denial is 
cumulative and thus not new, or not probative and thus not 
material.

4.  The veteran's symptoms of PTSD include a considerable 
impairment in his functioning with either serious symptoms or 
a serious impairment in social and occupational functioning.

5.  The medical evidence of record does not demonstrate that 
the veteran's PTSD causes occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, illogical, obscure or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
spatial disorientation, neglect of personal hygiene, 
difficulty in adapting to stressful circumstances, or an 
inability to establish or maintain effective relationships.

6.  The medical evidence of record does not demonstrate that 
the veteran's PTSD causes a severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms are 
not of such severity and persistence that there is a severe 
impairment in the ability to obtain or retain employment.

7.  The veteran's only other service-connected disability is 
malaria, which has been rated as noncompensable for many 
years and which is not competently shown to have been 
disabling in recent years.

8.  The veteran's service-connected disabilities combine to 
produce a 50 percent disability.  

9.  The veteran's service-connected disabilities, in 
themselves, are not shown to be of such severity as to 
preclude him from following a substantial gainful occupation 
concurrent with his education and work experience.  

10.  The veteran's sole compensable service-connected 
disability is not shown to be of such severity as to preclude 
him from following a substantial gainful occupation 
concurrent with his education and work experience.

CONCLUSIONS OF LAW

1.  The RO's March 1989 decision denying service connection 
for Meniere's disease is final based upon the evidence which 
was then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  As new and material evidence has not been received, the 
claim of entitlement to service connection for Meniere's 
disease may not be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998)

3.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).

4.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen 
the claim of service connection for Meniere's disease.

The veteran contends that service connection is warranted for 
Meniere's disease, as reflected by his service medical 
records.  His representative asserts that service connection 
is warranted for it due to Agent Orange exposure.  Service 
medical records showed that the veteran was treated for 
symptoms including headaches in service.  His service medical 
records, including his July 1971 service discharge 
examination, do not diagnose Meniere's disease.  

Private medical records dating from shortly after service to 
more recently were previously considered.  A private medical 
record dated in August 1980 showed that the veteran reported 
a nine-year history of dizziness which had been diagnosed as 
an inner ear problem, characterized by dizziness, bilateral 
submastoid pain, and headache, as well as a documented 
hearing loss.  After evaluation, the impression was Meniere's 
disease.  

In February 1985, the RO considered regular service 
connection provisions as well as service connection on an 
Agent Orange exposure basis for Meniere's disease, diagnosed 
in 1980, and concluded that there was no basis for a grant of 
service connection based on the evidence because Meniere's 
disease was not shown in service and was not related to Agent 
Orange exposure.  

Evidence received between February 1985 and the RO's March 
1989 decision consisted of a December 1988 private medical 
record diagnosing Meniere's disease.  The RO continued the 
denial of the claim in March 1989 after the veteran failed to 
report for a VA examination.  The RO notified the veteran of 
its decision and of his right to appeal this determination 
within one year thereof at that time, but no timely appeal 
was filed.

The evidence received since the March 1989 RO decision 
includes duplicates of medical records which were previously 
considered and duplicitous assertions by the veteran that his 
Meniere's disease had its onset in service and by his 
representative that it was due to Agent Orange exposure.

In order to establish service connection, a veteran must 
demonstrate that there is a disability present which is the 
result of disease or injury which was incurred or aggravated 
in service, or which may be presumed to have been incurred in 
service, or which was proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(1998).  VA regulations pertaining to Agent Orange exposure, 
now expanded to include all herbicides used in Vietnam, 
provide that veterans who served on active duty in Vietnam 
during the Vietnam era are presumed to have been exposed to 
Agent Orange or similar herbicides if they develop one of the 
diseases specified below.  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, and respiratory cancers, including cancers of the 
lung, bronchus, trachea or larynx.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).  The Secretary of Veterans Affairs formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted." 59 Fed. Reg. 341 (1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (see 
38 C.F.R. § 3.309(e)), but must also determine whether the 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran did not meet the requirements of 38 
C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his Meniere's disease.  However, 
where the dispositive issue involves a question of medical 
causation (such as whether a condition claimed is the result 
of active service in the military), then competent medical or 
other probative evidence is necessary.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The veteran did not appeal the RO's March 1989 decision not 
to reopen the claim.  Consequently, the decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1998).  Once there is a final decision, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court's decision in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), had "overstepped its judicial authority" 
by adopting a social security case law definition of "new 
and material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  The Court has set 
forth guidelines regarding the credibility to be accorded to 
the additional evidence submitted in a claim for service 
connection based on finality.  These guidelines require that 
in determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, 12 Vet. App. 209 (1999), the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence) (or, for 
secondary service connection, there must be a 
service-connected disability); and of a nexus between the in-
service injury or disease and the current disability (or, for 
secondary service connection, between the service-connected 
disability and the current disability) (medical evidence is 
required).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, Meniere's disease has never been on the list of 
disabilities for which a nexus to service due to Agent Orange 
exposure may be presumed.  See Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  Accordingly, there was previously and 
continues not to be any basis to grant the claim pursuant to 
the provisions of 38 C.F.R. §§ 3.307 and 3.309 described 
above.  Thus, changes in the law since the March 1989 
continuation of the denial, when 38 C.F.R. § 3.311a (1989) is 
compared with the provisions of 38 C.F.R. §§ 3.307 and 3.309 
(1998), does not constitute new and material evidence. 

There were previously reported to be symptoms in service, and 
there was a current diagnosis of Meniere's disease, but there 
was no competent medical evidence of a nexus between the 
Meniere's disease, which was diagnosed in 1980, and any 
incident of service origin.  As such, for evidence to be new 
and material, it must make up for the prior nexus deficiency.  
See Evans.  

Duplicates of medical records which have previously been 
considered, by their very nature, can not be considered new 
evidence.  38 C.F.R. § 3.156.  Moreover, the reiteration of 
assertions which have been rejected in the past does not 
constitute new or material evidence.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  The Board notes, parenthetically, that 
laypersons such as the veteran are incapable of opining as to 
medical matters, such as the etiology or date of onset of 
Meniere's disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

For the purposes of a post-Combee direct service connection, 
Agent Orange exposure analysis, the Board notes that there 
was previously no competent evidence of in-service Agent 
Orange exposure.  There was also no competent medical 
evidence of a nexus between any such in-service Agent Orange 
exposure and the veteran's diagnosed Meniere's disease.  
Therefore, competent evidence as to these would have to be 
submitted in order for there to be new and material evidence.  
No competent evidence of in-service Agent Orange exposure has 
been submitted, and the representative's assertion that the 
veteran's Meniere's disease is related to in-service Agent 
Orange exposure, besides being incompetent as coming from a 
layperson, see Espiritu, 2 Vet. App. 495, Grottveit, 5 Vet. 
App. 93, was one which was previously rejected in 1985.  
Therefore, it does not constitute new evidence. 

Since no new evidence has been submitted, the question of 
whether any such new evidence is material may not be 
addressed.  Moreover, since both new and material evidence 
has not been submitted, the matter of whether the claim, as 
reopened,  is well grounded is not to be addressed.  See 
Elkins, Winters, and Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999).  In the June 1998 remand, the Board noted that 
the February 1985 RO rating decision had addressed the matter 
of service connection for Meniere's disease due to Agent 
Orange exposure.  The Board advised the RO to address the 
issue of finality of the February 1985 RO rating decision.  
Instead, the RO advised the veteran that the claim was not 
well grounded.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case whether new and 
material evidence has been received since the final March 
1989 RO rating decision, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
has been given many opportunities to present his case.  
Further, he was advised of the fact that there was a prior 
final decision denying service connection for Meniere's 
disease.  He has also been advised during the course of his 
attempt to reopen the claim of the necessity to submit new 
and material evidence to reopen a claim which has previously 
been denied.  In the RO's May 1996 letter to the veteran he 
was also advised by the RO of what would constitute "new and 
material" evidence in the context of a service connection 
claim.  The Board would note, moreover, that the RO, in 
adjudicating the veteran's claim de novo and finding that it 
was not well grounded, accorded his claim more consideration 
than was warranted.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Well groundedness is supposed to be addressed only 
after favorable rulings on both newness and materiality are 
made and the claim is reopened.  See Vargas-Gonzalez.  
Notwithstanding, even if the Board were to find that the 
veteran had provided new and material evidence, this claim, 
in light of the fact that no competent medical professional 
has ever associated this condition with the veteran's active 
service, is not well grounded.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

Unless the veteran provides new and material evidence to 
reopen the claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, 
the United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran develops new and material evidence to provide a basis 
to reopen his claim, the Board may not unilaterally 
adjudicate the merits of the claim denied by the RO in a past 
decision.  Accordingly, the request to reopen the previously 
denied claim remains denied.  Any error by the RO in the 
adjudication of the instant claim as not well grounded 
(rather than on the issue of whether new and material 
evidence has been received to reopen the claim) is not found 
prejudicial, as it went further on the veteran's behalf than 
it should have.  A remand would serve no useful purpose.  See 
Edenfield.

Entitlement to an increased rating for PTSD and a total 
rating based upon individual unemployability due to service-
connected disabilities.

The veteran served in an Army infantry division in Vietnam 
and was awarded the Purple Heart.  In addition to being 
service-connected for PTSD, the veteran is service-connected 
for malaria.  No recent medically documented recurrences of 
malaria are shown, and malaria has been rated as 
noncompensable for a number of years.  

The veteran has a 12th grade education, and has completed a 
course for psychiatric technicians.  Additionally, he has 
worked in the past in sales, as a truck driver, as a 
construction worker, as a mine worker, and in self 
employment.  He has been recently employed as a psychiatric 
technician.  

A hearing was held at the RO in September 1995.  At that 
time, the veteran described his PTSD symptoms and his work 
experience.  He stated that he had trouble with supervisors 
on just about every job he had ever had.  He had been asked 
to leave his job in sales after a verbal altercation with a 
supervisor with whom the veteran felt was untruthful.  At 
this time, he was currently on a leave of absence from his 
employment due to a work-related injury.  He described 
difficulty with establishing close relationships due to a 
fear of them ending.  

A February 1997 VA medical record states that the veteran had 
moderate PTSD.  A VA medical record dated in April 1997, 
which was incorporated into his claims folder after the June 
1997 VA psychiatric examination was conducted, reveals that 
the veteran was reported to have no major changes in his mild 
PTSD symptoms.

In a VA psychiatric examination in June 1997, the veteran 
reported that he had been married for 18 or 19 years before 
becoming divorced about five years ago.  He raised two sons 
and a daughter.  He has worked in mining with occasional work 
in construction when he was laid off.  At that time, it was 
reported that he had not worked in the past one and a half 
years, and reported being suspicious and avoiding 
socializing.  He reported having been in a fight at a red 
light.  Clinically, he was alert and oriented and was 
casually dressed.  His affect was constricted but his speech 
was normal in rate and both logical and coherent.  He had 
goal directed thought processes and no hallucinations or 
delusions.  His concentration was reported to be extremely 
impaired, but he had no long or short term or immediate 
recall memory impairment.  His judgment was good and his 
insight was adequate.  His Global Assessment of Functioning 
(GAF) was 45 at that time.  It was felt that he was totally 
disabled due to PTSD symptoms and that his social and 
occupational impairment was extreme.

In September 1997, a VA physician indicated that the veteran 
had been prescribed medications that were going to have 
temporary side effects for a period of time and that, as a 
result, he should not drive vehicles or operate machinery for 
a couple of weeks.  It was advised that he should stay at 
home during that time.

A VA clinical social worker in August 1998 reported that the 
veteran was having distress in his life and so he had to be 
on leave from his employment for 30 days to continue medical 
treatment. 

A September 1998 letter from a VA psychiatrist advises that 
the veteran was unable to work due to acute symptoms of PTSD 
until further notice.  However, a September 1998 VA medical 
record states that the veteran was interested in vocational 
rehabilitation.  His GAF at that time was 50 and was reported 
to be 60 for the past year.

On VA evaluation in October 1998, the veteran was pleasant, 
cooperative, and mild mannered.  He spoke in a low voice.  He 
had no poverty of speech, he had a sad mood, with appropriate 
affect, and he had normal thought processes, content, and 
cognitive function with the exception of the area of memory 
deficiency.  The GAF was 60 (currently and for the past 
year).  

In November 1998, the veteran reported that his "best friend 
in MI" had committed suicide.  Clinically, he had normal 
cognitive functions, was casually dressed, and was smiling 
faintly.  He was found to have an appropriate affect.  His 
memory was indicated to be normal and his PTSD was felt to be 
stable.  Later in November 1998, a VA psychiatrist was going 
to write a letter for the veteran to take to his employer, 
indicating that the veteran had to remain off work for 
medical reasons until January 3, 1999, as the winter was a 
sad season for him.  

A November 1998 statement from the veteran's employer reports 
that he had been working 40 hours a week as a psychiatric 
aide, and that he was on temporary disability and would be 
returning to work.  

In a VA psychiatric examination in January 1999, the claims 
folder was before the examiner, who reviewed it for important 
information.  The veteran indicated that he was seeing a 
social worker once a month and that he was being followed for 
medication purposes by a psychiatrist.  The veteran further 
stated that he would make an effort to avoid thoughts, 
feelings, or conversations associated with the war.  However, 
he would not avoid activities, places, or people that aroused 
recollections of trauma.  He stated that he used to be 
friends with everyone around, but not anymore.  He felt that 
the failure of his marriage was probably due to his affect, 
but acknowledged that he had very close relationships with 
his children.  He denied having a sense of a foreshortened 
future, but acknowledged having periods of irritability and 
outbursts of anger.  

In describing how his PTSD caused occupational impairment, 
the veteran stated that it had caused him to lose a number of 
jobs.  He had flare-ups in the past following some talking 
down to him.  He reported that he used to have a quick 
temper, but that he had been better in the last five years.  
He acknowledged being outspoken, but stated that he had not 
been violent, except in one incident four to five years ago 
when he had a physical altercation with a driver over a 
traffic matter.
He reported being employed currently as a nurse aide with a 
hospital and that it was his longest job held, but that he 
had been placed on leave from the job since January 1998 by a 
psychiatrist.  Due to PTSD and stress, he had been off work 
for one month in 1997.  He noted using vacation days in June 
1998 to be off work.  It was indicated that the reason for 
his quitting jobs (when he quit a job) would be his PTSD.  He 
also reported that he and his spouse had grown apart because 
she felt that he gave all his time to their children.  He was 
receiving no income from employment, as sick and annual leave 
days had been used.

Clinically, the veteran was oriented to person, time, place, 
and situation.  He was dressed very neatly, casually, and 
clean.  His grooming was excellent.  Attitude was 
cooperative, pleasant, and speech was clear.  He did not seem 
to have delusional thinking.  His mood was somewhat 
depressed.  He stated that he would cry if he tried talking 
about things that he had never been able to talk about.  His 
crying had averaged once a week for the past three months.  
He was not manic and his intellect was judged to be average.  
His judgment appeared fair.  The veteran's GAF was felt to be 
50, and it was reported that this represented moderate 
symptoms with a moderate to serious impairment in social 
functioning and a serious impairment in occupational 
functioning.  

From the criteria of the new rating schedule (which the 
examiner reviewed and from which the examiner was asked to 
choose as best describing the veteran's current impairment 
from PTSD), the examiner indicated that the symptoms that are 
listed in the new 50 percent rating criteria best described 
the veteran's current impairment from PTSD.  The examiner 
also indicated that some of the symptoms from what are now 
listed under the 70 percent rating criteria were met, namely, 
near continuous depression affecting the ability to function 
independently, appropriately and effectively, occasional 
impaired impulse control, difficulty in adapting to stressful 
circumstances (including work), and the inability to 
establish and maintain effective relationships.  His current 
GAF was 50 and its highest had been 53 in the past year.  

A January 1999 VA social and industrial survey reveals that 
the veteran had been a salesman, selling office equipment to 
legal and medical offices from 1988 to 1990.  He reported 
that he had missed numerous work days in the past year and a 
half (related to his PTSD) and that he had been off for a 
month during the fall of 1997 while being followed in the 
PTSD clinic.  He indicated that he would talk with his 
children by telephone two to three times a week.  He 
complained of memory and concentration problems while on the 
job, in which he would have to repeat a patient's blood 
pressure checks several times due to forgetting the numbers.  
He reported that he would leave the floor six to seven times 
a day to get away from the stress.  He reported that a couple 
months before leaving his job in August, he cussed at one of 
the physicians who had made a negative comment about the 
union.  He reported that he felt that until he got himself 
under control, he could not work.  Currently, he interacted 
with his children but had no close friendships with others.  
Clinically, he was neat and casually dressed.  His mood was 
dysphoric with a very flattened affect.  His thoughts were 
well formed and coherent with no perceptual disturbances or 
delusions.  Memory and concentration seemed poor.  It was 
noted that the veteran's PTSD symptoms likely impaired his 
ability to effectively interact with others in his current 
employment.  It was felt that he was unable to continue with 
any employment that required driving, and that his ability to 
maintain employment had been severely affected by his 
symptoms due to the fact that he was currently on leave of 
absence for the past six months related to his emotional 
problems.  His GAF was 50, and it had been 53 in the past 
year.  

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The VA has a duty to assist the veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  
Based on the recent VA evaluations and the social and 
industrial survey performed on the veteran, as well as the 
RO's efforts to obtain pertinent medical records cited by the 
veteran, the Board finds that the VA has fulfilled its duty 
to assist the veteran in the development of all facts 
pertinent to his claim.  Accordingly, the Board may proceed 
with the adjudication of the veteran's claim at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1998).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Under the old rating criteria, a 50 percent rating is 
assigned for PTSD when it produces considerable social and 
industrial impairment, and a 70 percent rating is assigned 
when it produces severe social and industrial impairment.  

As a whole, the disability is not shown to produce more than 
a considerable social and industrial impairment.  The 
evidence indicates that the veteran is approximately 
moderately depressed, but he has very close relationships 
with his children and he has not reported the recent 
development of any relationship problems at work, with his 
family, or with others.  His impairment has been variously 
classified, and the Board is not bound by any one 
classification.  Given the information of record, it appears 
that the disability results in no more than a considerable 
social and industrial impairment.  The veteran has admitted 
that his behavior has improved since the altercation in 
traffic in about 1994 or 1995, which was before June 11, 
1997, and he has had good hygiene, attire, his affect has 
been appropriate, he has been well oriented, and he has 
retained his job.  He indicates that he has been able to 
switch from one job to another when needed.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
the Board has reviewed, but does not accept, the June 1997 VA 
psychiatric examiner's opinion that the veteran's PTSD is 
totally disabling.  The February and April 1997 VA 
evaluations (which preceded this opinion) are in marked 
contrast to that conclusion, as is other evidence.  Further, 
based on the Board's review of the background information 
section in the June 1997 VA psychiatric examination and when 
the April 1997 record was incorporated into the claims 
folder, the June 1997 examiner does not appear to have taken 
either of those treatment records into account.  

The social worker's January 1999 characterization of the 
veteran's disability as severe is also discounted in light of 
the symptoms which were found within the examination and the 
fact that in making that estimation the social worker only 
considered the veteran's current work situation and not all 
of his alternative employment possibilities.  In this regard, 
it is important to note that a 50 percent disability 
evaluation will cause, by definition, difficulties with 
employment.  If a 50 percent disability evaluation did not 
cause such problems, such an evaluation could not be 
justified.  The difficulties the veteran has reported with 
his employment, including, but not limited to, difficulties 
handling his supervisors and the need to take time off, is 
consistent with such an evaluation.  The fact that such 
difficulties occur does not denote, ipso facto, a severe 
psychiatric disability.  Simply stated, individuals without a 
considerable psychiatric disability have difficulties with 
supervisors.  The limited number of altercations the veteran 
has had with his supervisors (based on his own recollections) 
does not demonstrate a severe industrial disability.

On average, the veteran's reported GAF scores have been 50 or 
higher, with the social worker's GAF assessment of the 
veteran's functioning for the past year in 1998 being 53.  
The VA psychiatric examiner in January 1999 assessed a 53 
over the past year, and the VA psychiatrist in October 1998 
assessed a 60 over that past year.  A score between 50 and 
60, in general, more nearly represents a considerable 
impairment than it does severe impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  The Court has addressed 
the importance of GAF scores.  See, i.e., Richard v.  Brown, 
9 Vet. App. 266, 267-8 (1996) (where the GAF was 50 and said 
to be reflective of a serious impairment under the diagnostic 
criteria).  In Carpenter, 8 Vet. App. 240 (1995), the Court 
recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of the 4th edition 
of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM IV) in Carpenter, the Board concludes that the GAF score 
and the meaning of the score may be considered without 
prejudice to the veteran.  

A GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DSM IV, at page 32.  On the most 
recent VA examinations, the veteran's GAF score was between 
50 to 60.  DSM IV equates this score with moderate symptoms, 
which is consistent with comments by the examiners regarding 
the veteran's PTSD.  The Court has noted that a 55-60 score 
indicates "moderate difficulty in social, occupational, or 
school functioning."  Carpenter, 8 Vet. App. at 242.  

A medical opinion as to how the veteran has been over the 
course of a whole year reveals more than one which indicates 
how he is functioning at any one moment.  In this regard, 
only the veteran's current GAF was given in June 1997 medical 
examination.  The Board is reminded that disability ratings 
are based upon the average degree of impairment a disability 
causes, rather than the amount of impairment which is present 
at any one particular moment.  38 U.S.C.A. § 1155.

The Board notes that the veteran has indicated that he has 
been told not to work since January 1999 and that he has not 
worked since August 1998.  However, the medical evidence of 
record indicates that he had been told to stay off work only 
until January 3, 1999.  It appears that he was excused from 
work due to his service-connected PTSD between August 1998 
and January 1999.  However, there is no indication from the 
employer that he or she is in any way dissatisfied with the 
quality of the work the veteran performs when he works, even 
though the veteran reportedly swore at a physician and has 
trouble doing things like recording blood pressure readings.  
The evidence as a whole makes it clear that under the old 
rating criteria, he has no more than a considerable social 
and industrial impairment because of his service-connected 
PTSD.  

Under the new criteria, a 50 percent rating is more nearly 
approximated than the criteria for a 70 percent rating, as 
the most recent VA psychiatric examination report indicated, 
and because of what it and other treatment and evaluation 
reports indicate the veteran's symptoms are.  The veteran 
does not have deficiencies in most areas.  He has not had any 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting his ability to function independently, 
appropriately, and effectively, unprovoked irritability with 
periods of violence since June 1997, spatial disorientation, 
or personal appearance or hygiene neglect.  While the veteran 
has some of the symptoms for a 70 percent rating, namely, 
difficulty adapting to stressful circumstances, the Board 
disagrees with the January 1999 VA examiner's opinion that 
the veteran is not able to establish and maintain effective 
relationships, as he has very close relationships with his 
children, and alluded to having a best friend, implying that 
he has had more than one close friend over the period in 
question.  The veteran also talks with his children two to 
three times a week, and sees his brother and sisters twice a 
year.  

The fact that the veteran appears to have a small number of 
the many symptoms listed in the 70 percent rating is offset 
by the fact that he also lacks some of the symptoms listed in 
the 50 percent rating, namely, circumstantial, 
circumlocutory, or stereotyped speech, and panic attacks more 
than once a week.  Therefore, an increased rating under the 
new criteria is not warranted.  The 50 percent criteria are 
more nearly approximated than the 70 percent criteria.

Since the criteria for the 50 percent rating assigned are 
more nearly approximated that those for any higher rating, 
the benefit of the doubt doctrine does not apply, and 
38 C.F.R. § 4.7 calls for the retention of the 50 percent 
rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The veteran's representative requests application of Johnson 
v. Brown, 7 Vet. App. 95 (1994), which indicates that a 100 
percent rating may be assigned under 38 C.F.R. § 4.132 when 
total impairment, standing alone, is present as a result of 
PTSD.  However, the Board concludes that Johnson does not 
apply, as the evidence as a whole does not show that the 
veteran's PTSD renders him totally disabled. 

The veteran claims that he is totally disabled because of his 
service-connected disabilities.  As the veteran has never 
contended that his other service connected disability has 
ever caused him difficulties; the critical issue in this case 
is whether the service connected PTSD prevents the veteran 
from working. 
 
A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1998).  "Marginal employment shall not be 
considered substantially gainful employment." 38 C.F.R. § 
4.16(a).  "Substantially gainful employment" is that 
employment "which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(1998).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  The claims of those who are 
unemployable due to service-connected disabilities but who do 
not meet the schedular standards will be referred for 
extraschedular consideration.  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities are rated as 50 
percent disabling and noncompensable under the rating 
schedule, for a combined rating of 50 percent.  As such, the 
disability rating is clearly not within the schedular 
criteria for the assignment of a total disability rating 
based upon individual unemployability.  See 38 C.F.R. § 
4.16(a) (1998).  Consequently, the Board must consider 
whether there are factors which would warrant the assignment 
of an extraschedular evaluation.  38 C.F.R. § 4.16(b) (1998).

The central inquiry in the resolution of this issue involves 
the determination whether the service-connected disabilities, 
standing alone, are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Non-service connected disabilities are not relevant 
to this determination.  See Pratt v. Derwinski, 3 Vet. App. 
269, 272 (1992).

Having examined the evidence of record, the Board finds that 
extraschedular consideration is not warranted.  Assignment of 
a total rating based upon individual unemployability due to 
service-connected disabilities on an extraschedular basis 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The question is 
whether the veteran is capable of performing the physical and 
mental tasks required of employment, not whether the veteran 
can find employment or is working.  Van Hoose, 4 Vet. App. at 
363.  

There is no clinical evidence that the veteran's malaria, 
which has been rated as noncompensable for many years, has 
disabled him over the rating period, and the manifestations 
of his PTSD are consistent with only 50 percent disability.  
The Board arrived at its determination that it was only 50 
percent disabling despite the fact that some of the evidence 
suggested that he was unemployable because of his PTSD.  
While the veteran has lost some time from work due to his 
PTSD, he has not lost his job and remains employed.  Further, 
when he does lose a job due to his PTSD, he has shown an 
ability to obtain other employment.  

It is important for the veteran to recognize that the Board 
does not dispute that he has a psychiatric disability or that 
this disability causes him many problems.  A 50 percent 
evaluation denotes a considerable industrial impairment with 
such problems as reduced reliability and productivity, 
flattened affect, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The undersigned has reviewed the 
veteran's service records and his medical records over many 
years.  Based on this review, marked interference with 
employment is not shown.  His current employer appears to 
have given him leeway in allowing him to take leave when 
needed.  Medical evidence that the Board has found persuasive 
also does not show that he is currently unable to be working 
at that job, or that he is unable to work in sales for an 
employer whom he trusts, or that he is unable to do 
construction work (other than as a truck driver), or be self 
employed.  The preponderance of the evidence suggests that 
his service-connected disabilities do not render him 
unemployable and that there is not marked interference with 
employment, frequent periods of hospitalization, or other 
reasons to deem the rating schedule impractical to be 
applied.  38 C.F.R. § 3.321(b)(1).  See Van Hoose.

In Beatty v. Brown, 6 Vet. App. 532, 536-8 (1994), the Court 
indicated that the Board can not deny a veteran's claim for a 
total rating based on individual unemployability without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work.  In this case, the Board 
has found that of the evidence of record the piece of 
evidence which must be provided the greatest probative weight 
is the January 1999 VA psychiatric evaluation.  This report 
would support the conclusion that the veteran is capable of 
working.  The sole fact that the veteran is unemployed at 
some times or has difficulties obtaining employment is not 
enough to establish a total rating based on individual 
unemployability.  The question in this case is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran is employed.  
See 38 C.F.R. § 4.16 (1998).  

In deciding the veteran's claims, the Board has considered 
the Court's recent determination in Fenderson v. West, 12 Vet 
App. 110 (1999), and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period or whether the veteran was 
unemployable due to his service-connected disability at any 
time during the appeal period.  In Fenderson, the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that finding the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  

While there is evidence which supports the veteran's claims 
at different periods of time during the appeal period, the 
Board has found, for reasons noted above, that this evidence 
is entitled to limited probative weight.  The more probative 
evidence supports the conclusion that there was no actual 
variance in the severity of the service-connected disability 
during the appeal period.  In this regard, it is important to 
note that the issue of whether the veteran is entitled to an 
increased evaluation for his PTSD before June 11, 1997, was 
addressed by the Board in a previous decision.  The Board 
does not find that the veteran's disability evaluation should 
be increased for any separate period based on the facts found 
during the appeal period in this case.  Further, the Board 
finds no evidence that he is entitled to a total disability 
evaluation for any separate period based on the facts found 
during the entire period.  The evidence of record from the 
day the veteran filed his claim to the present supports the 
conclusion that he is not entitled to an increased 
compensation during any time within the appeal period.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for Meniere's 
disease is not reopened and remains denied.  

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  


		
	John J. Crowley
	Member, Board of Veterans' Appeals

 

